Citation Nr: 1636219	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  07-14 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This matter was previously remanded by the Board for additional development in March 2010, September 2011, January 2014, and December 2014.  In January 2016, the Board denied entitlement to service connection for a heart disability and remanded the issue of entitlement to service connection for a right knee disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court granted a July 2016 Joint Motion for Remand (JMR), which vacated the January 2016 Board decision with regard to the issue of entitlement to service connection for a heart disability and remanded the matter back to the Board for further consideration consistent with the terms of the JMR.  

The Board notes that the development ordered in the January 2016 remand pertaining to the issue of entitlement to service connection for a right knee disability has not been completed.  Thus, the claim has not been returned to the Board for adjudication and the issue will not be discussed herein. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2016, the Board denied entitlement to service connection for a heart disability.  The Veteran appealed the decision to the Court, arguing that the Board did not complete all development ordered in previous remand orders.  Specifically, the Veteran pointed out that in January 2014, the Board remanded this claim to obtain a 2005 VA heart examination report mentioned in the November 2011 examination.  The RO was instructed to issue a formal determination that the record does not exist or that further efforts to obtain it would be futile if the record could not be obtained.  In December 2014, the Board found that the remand instructions had not been complied with and again remanded the claim.  The Board instructed the RO to conduct "exhaustive development" regarding the 2005 VA heart examination report, to include contacting the November 2011 VA examination provider.  The Board instructed that if the examination report was still unable to be found then the RO was to make a formal determination for the record to that effect.  

In the JMR, the Veteran and the Secretary agreed that the Board did not ensure that its instructions were substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the parties found that the RO did not contact the November 2011 VA examiner as instructed and did not issue a formal finding that the 2005 VA examination report is not available.  Thus, in accordance with the JMR, this matter must be remanded to allow the RO the opportunity to contact the November 2011 examiner and inquire about the existence of the 2005 examination report and to allow the RO the opportunity to issue a formal finding that the report is unavailable, if it so determines.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for exhaustive development (to include contacting the November 2011 examination provider with a request for identification of the source of that provider's access to the cited report) to secure for the record a copy of the report of the 2005 VA heart examination cited on November 2011 examination.  If the record is received it should be reviewed to determine whether it suggests any further development (and if so such should be arranged).  If the report cannot be secured because it is irretrievably lost or destroyed the AOJ should make a formal determination for the record to that effect, with the scope of the search noted, and the Veteran should be so notified.

2. Then, review the record and readjudicate the claim of service connection for a heart disability.  If it remains denied, issue a supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




